 



Exhibit 10.bx

EMPLOYMENT AGREEMENT

       



  SBS Technologies, Inc. (“Company”) and Bruce E. Castle (“Employee”) agree,
effective July 31, 2002:     1.   Employment. Company employs Employee for the
period beginning on the date of this Employment Agreement as set forth below,
and ending three years from its date or upon discharge or resignation of
Employee in accordance with the terms of this Agreement (the “Employment
Period”). During the Employment Period, Employee will serve in the position of
General Counsel of the Company, or other management position as determined by
the Company. Employee will devote sufficient time and energies to the business
of Company to accomplish the duties assigned, will perform to the best of
Employee’s ability all duties assigned to Employee by Company and will devote
Employee’s best efforts to advance the interests of Company. Employee will have
the power and authority determined by Company.     2.   Compensation. For all
services performed by Employee for Company during the Employment Period, Company
will pay Employee the salary and benefits set forth on Appendix “A”. Employee
will be entitled to participate in employee benefit programs established by
Company and applicable to all full-time employees. Employee will be entitled to
vacation, national holidays and paid sick leave in accordance with Company
policy and Appendix A. During vacation, national holidays, and paid sick leave,
Employee will receive Employee’s usual compensation.     3.   Reimbursement of
Expenses. Company recognizes that Employee, in performing Employee’s duties
hereunder, may be required to spend sums of money in connection with those
duties for the benefit of Company. Employee may present to Company an itemized
voucher listing expenses paid by Employee in the performance of Employee’s
duties on behalf of Company, and on presentation of the itemized voucher,
Company will reimburse Employee for all reasonable expenses itemized, including
but not limited to, travel, meals, lodging, entertainment, and promotion with
respect to all activities approved in advance by Company. Employee may receive
advances from Company for anticipated expenses. Employee agrees that the amount
by which an advance exceeds actual expenses (“Amount”) will be promptly refunded
to Company upon determination by Company that it is due, that the Amount may be
deducted from any payments of any nature (including without limitation salary)
owed by Company to employee, and that the Amount will constitute a debt from
Employee to Company, enforceable by Company in all respects as if Employee had
executed a promissory note or other instrument acknowledging the debt, bearing
interest at a rate of 10% per year from the date repayment is due, and payable
in full on demand without set-off or deduction.     4.   Sick Leave and
Disability. Employee will be entitled to sick leave for the number of days
determined by Company (“Sick Leave”). Employee will be considered to be disabled
during any period in excess of Sick Leave during

Employment Agreement
Page 1

 



--------------------------------------------------------------------------------



 



Exhibit 10.bx



      which Employee is unable to work because of illness or incapacity
(“Disability Period”). Employee will be entitled to receive Employee’s full
salary during Sick Leave and will be deemed to be on leave, without pay, during
the Disability Period. If Employee is unable to work for a period in excess of
90 days, Employee, at the discretion of the Chief Executive Officer of Company,
will be considered to have resigned. In no event will Employee be entitled to
payment or other compensation for unused Sick Leave or Disability Period, unless
required by law or otherwise provided in a policy or employment manual adopted
by Company.     5.   Resignation and Discharge. Employee may resign or be
discharged pursuant to the terms of this paragraph. If Employee (i) resigns,
Employee must give 30 days’ notice to Company; (ii) is discharged for cause (as
later defined), Company may discharge Employee immediately, without notice; or
(iii) is discharged not for cause from his responsibilities, Company must give
30 days’ notice to Employee. If Employee is discharged not for cause, Employee
will be paid severance pay equal to six month’s base pay in effect at the time
of termination payable in monthly installments.         For purposes of this
paragraph, “for cause” means that during the Employment Period, Employee, unless
otherwise provided by Company policy or Company employment manual, (a) is
reasonably believed by Company (i) to have failed to comply with any law,
regulation or policy, including without limitation securities or employment or
non-discrimination or similar laws, regulations or policies, and that failure
causes a significant financial, regulatory, operational or public perception
detriment to Company, (ii) to abuse, as determined by the Company, alcohol or to
use drugs, (other than as prescribed by Employee’s physician), or (b) refuses to
submit to testing for alcohol or drugs, or (c) is reasonably believed by Company
to have committed or is charged with any felony or misdemeanor involving moral
turpitude, or (d) through willful neglect, gross negligence, or malfeasance
causes a significant financial, regulatory, operational or public perception
detriment to Company. A determination by the Board of Directors that Employee
has failed to perform Employee’s responsibilities to the satisfaction of the
Board of Directors, without one or more of the other elements set out in this
paragraph, is not “for cause”.     6.   Competition and Confidential Information
Restrictions.



A.   Competition Restrictions. Employee may not during the Employment Period,
and for a period of two years following the termination of the Employment
Period, anywhere in the United States, directly or indirectly, own, manage,
operate, invest in, control, be employed by, participate in, be a financial
sponsor of, or be connected in any manner with the ownership, management,
operation or control of any business that competes with a business conducted by
Company at any time during the Employment Period or which Employee knows, during
the Employment Period, that Company intends to conduct. Employee

Employment Agreement
Page 2

 



--------------------------------------------------------------------------------



 



Exhibit 10.bx



    acknowledges that this restriction is necessary for Company’s welfare and
protection in light of the responsibilities assigned to Employee and Employee’s
status in Company, that Employee is fully and adequately compensated for this
restriction.   B.   Confidential Information. Employee acknowledges and
recognizes that Employee is, or will be, employed by Company in a confidential
relationship and may receive and have access to the confidential business
information, customer names, contracts and other customer data, business
methods, techniques and trade secrets of Company (“Confidential Information”).
Employee may develop ideas, conceptions, inventions, processes, methods,
products and improvements; and Employee may receive disclosures of ideas,
conceptions, inventions, processes, methods, products and improvements made by
other employees of Company (“Company Inventions”). Employee may participate with
Company in improving and developing Confidential Information and Company
Inventions. Confidential Information and Company Inventions developed on behalf
of Company are neither commonly known nor readily accessible to others and are
used by Company in its business to obtain a competitive advantage over Company’s
competitors who do not know or use the Confidential Information or Company
Inventions. Protection of the Confidential Information and Company Inventions
against unauthorized disclosure and use is of critical importance to Company in
maintaining its competitive position. Employee agrees that Employee will not, at
any time, during or after the Employment Period, make any independent use of, or
disclose to any other person or organization, except as authorized by Company in
writing, any Confidential Information or Company Inventions. Upon termination of
the Employment Period for any reason, Employee shall promptly deliver to Company
all drawings, manuals, letters, notes, notebooks, reports, customer lists,
customer data, mailing lists, and all other materials and records of any kinds,
and all copies thereof, that may be in the possession of, or under the control
of, Employee pertaining to Company’s business including any that contain any
Confidential Information or Company Invention.   C.   Business Relationships.
Employee acknowledges Company’s efforts to establish valuable business
relationships with its clients, customers and suppliers. Employee recognizes
that Company has invested resources in the training and the professional
development of Employee, and Employee further recognizes Employee’s
responsibility to the Company when Company entrusts Employee with Confidential
Information. In view of Company’s efforts, Employee agrees that unless Company
authorizes Employee to do so in writing, Employee will not, for a period of one
year after termination of employment with Company, solicit the purchase of
products

Employment Agreement
Page 3

 



--------------------------------------------------------------------------------



 



Exhibit 10.bx



    or services directly competing with products and services of Company from
any person, corporation, business organization or enterprise which: (i) has made
any purchase of products or services from Company within the two years
immediately preceding termination of former Employee’s employment (“Customer”);
or (ii) has been contacted by Employee during the last 12 months of Employee’s
employment for the purpose of securing the purchase of products or services from
Company (“Prospective Customer”).   D.   Non-Solicitation of Employees. Employee
is aware that Company has a significant investment in its employees. For a
period of twelve months after termination for any reason of Employee’s
employment, neither Employee nor any person or entity by whom Employee may be
employed or of which Employee may be an officer, director, partner, trustee or
control person, will directly or indirectly employ or solicit to employ, or
otherwise retain or solicit to retain, any person employed by Company as of the
date of Employee’s termination of employment or during the twelve month period
thereafter, unless that person has been terminated by Company without cause (as
determined in good faith by Company) before the time of the solicitation,
employment or retention.   E.   Remedies. Employee and Company recognize that
irreparable injury may result to Company in the event of breach or threatened
breach of this paragraph of this Agreement by Employee. If Employee commits a
breach or threatens to commit a breach of any of the provisions of this
paragraph, Company shall have the right and remedy, in addition to any others
that may be available, at law or in equity, to have the provisions of this
paragraph specifically enforced by any court having equity jurisdiction,
together with an accounting therefor, Employee having specifically acknowledged
that any such breach or threatened breach will cause irreparable injury to
Company and that money damages will not provide an adequate remedy to Company.  

  7.   Invalidity. If any provision of this Employment Agreement is later
construed to be unenforceable or invalid, the remaining provisions shall not be
affected but shall continue in full effect. If any term of this Employment
Agreement is found to be unenforceable or invalid by any court having
jurisdiction, that court shall have the power to reduce or revise the term and
the paragraph(s) shall then be fully enforceable.     8.   Assignment. Employee
acknowledges that Employee’s services are unique and personal. Accordingly,
Employee may not assign Employee’s rights or delegate Employee’s duties or
obligations under this Agreement. The Employer’s rights and obligations shall
inure to the benefit of and shall be binding upon Employer’s successor and
assigns.     9.   Personnel Policies. Company’s written personnel policies apply
to all of Company’s employees, including Employee, and describe additional terms
and conditions of employment of Employee. Those terms and conditions, as Company
may revise from time to time, are incorporated by reference into this Employment
Agreement. Company reserves the right to revise the personnel

Employment Agreement
Page 4

 



--------------------------------------------------------------------------------



 



Exhibit 10.bx



      policies from time to time, as Company deems necessary. If any personnel
policy provision conflicts with a provision of this Employment Agreement, the
terms of this Employment Agreement shall govern.     10.   Alcohol and Drug
Testing. Employee agrees to comply with and submit to any Company program or
policy for testing for alcohol abuse or use of drugs and, in the absence of such
a program or policy, to submit to such testing as may be required by Company and
administered in accordance with applicable law and regulations.     11.  
Binding Effect. This Employment Agreement constitutes the entire understanding
of the parties, may be modified only in writing, is governed by laws of the
state of New Mexico, and will bind and inure to the benefit of Employee and
Employee’s personal representative and Company and Company’s successors and
assigns.

DATED: June 27, 2002.



  COMPANY:



  SBS Technologies, Inc.



  /S/ James E. Dixon


--------------------------------------------------------------------------------

By: James E. Dixon
Its: Chief Financial Officer



  EMPLOYEE:



  /S/ Bruce E. Castle


--------------------------------------------------------------------------------

Bruce E. Castle

Employment Agreement
Page 5

 



--------------------------------------------------------------------------------



 



Exhibit 10.bx

Appendix A
to
Employment Agreement
Bruce E. Castle
Employee

Position: General Counsel

Compensation: $225,000 base annual salary.

      Benefits:     Standard Employee     Benefits:   Medical insurance    
Dental insurance     Life Insurance     Long and short-term disability insurance
    Ten holidays per year     Sick leave   Optional Benefits:   401(k) Plan    
Flexible Spending Account Program     Supplemental Life Insurance

All Standard and Optional Benefits will be as provided by Company to employees
generally, and are subject to modification from time to time by Company.

      Additional Benefits:   Four weeks paid vacation per year     Immediate,
full vesting under any employee plans     in effect at signing that require
vesting

Stock Option Grant: Nonqualified stock options for 20,000 shares of common
stock, with exercise, termination and other terms as provided in an Option
Agreement (“Option Agreement”) and the 2000 Long-Term Equity Incentive Plan:

               The Options will vest in four installments, vesting as follows:

      5,000   July 31, 2003 5,000   July 31, 2004 5,000   July 31, 2005 5,000  
July 31, 2006

All options granted as of this date which have not yet vested will vest
immediately prior to a change of control of the company. The Options will
terminate ten years from the date of grant, and the exercise price for the
options will be the Nasdaq closing price on July 31, 2002.

Employment Agreement
Page 6

 